Harrington, Chancellor.
The pleadings and evidence *283in this case satisfy me that James 8. Chase, being the alienee, assignee, or sub-contractor of John Vangesel in,a mail contract with the U. S. Government and the owner of stock on the road between Georgetown and Milford, and actually running the line and carrying the mails at a certain price, sold the stock and the mail contract to Chase for $800, the stock being worth about half that sum and the privilege of carrying the mails the other half. Supposing him to have had the sub-contract, the sale of it to Ewing did not bind him to guarantee its continuance against government forfeitures; nor did it give Ewing any privity of contract with the Government or with Vangesel ; but it did oblige the vendor to let Ewing have what he proposed to sell, and thereafter to do nothing on his part to take it away from Ewing. Simple justice requires the former; a violation of the latter would be a fraud.
The line, with the mails and the stock, were delivered to Ewing and he commenced running it, and for several months continued to run it, according to the weight of evidence, with punctuality, when the mails were taken from him by Vangesel, and soon after Chase himself again run it. Collusion between Vangesel and Chase is charged but not proved. But, is such collusion necessary to make this result a violation of Chase’s contract ? Taken either way, it is a breach of contract on his part. If he had no right under Vangesel, such as could not be taken from him without cause, he fraudulently sold such a right. If it was forfeited by the neglect of Ewing, such neglect should be shown affirmatively; and it could not be shown otherwise than by the action of the Government forfeiting it. The case assumes that Chase sold an interest in Vangesel’s contract with the Government, co-extensive in time with the contract; at least, he assumed to sell such a right and took complainant’s notes for it, together with the stock. Being found within that time in the exercise himself of the same right he had sold, and which had not *284been forfeited by Government, he has no equitable claim on the balance of the consideration which was to have been paid for "the right. The evidence shows that the complainant availed himself of it for about six months, and for that proportion of the time Chase would be entitled to a like proportion of the sum' promised, but the complainant would have a right of action against Chase’s administrator for an equal amount of mail money ;■ and,' to avoid circuity of action, I think it is competent for this Court now to settle both claims by a decree reaching -the whole equity of the case.
Being, therefore, of opinion that the consideration for which one of these notes was given has failed, I think the complainant is entitled in equity to be relieved from the payment of it, on the ground taken in the bill; and I must, therefore, decree a perpetual injunction, with costs.